Citation Nr: 1106726	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-20 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for residuals of a left foot 
shrapnel fragment wound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2005 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Winston-Salem, North 
Carolina, which-in pertinent part, denied service connection for 
residuals of a left foot shell fragment wound.

The March 2005 rating decision also denied service connection for 
bilateral flat foot and for residuals of a combat eye injury.  In 
his substantive appeal, however, the appellant only appealed the 
left foot claim.  Therefore, the flat foot and eye injury claims 
are not before the Board and will not be discussed below.  See 
38 C.F.R. § 20.200 (2010).

A March 2003 rating decision denied entitlement to ratings higher 
than 20 percent for shell fragment wounds of each thigh.  The 
Veteran appealed, and a statement of the case was issued in 
December 2004.  A June 2005 RO letter, however, informed the 
Veteran that his May 2005 VA-9 was untimely to perfect his 
appeal.  See 38 C.F.R. § 19.34 (2010).  Therefore, those issues 
are not before the Board and will not be addressed below.

A May 2008 RO letter informed the Veteran that the local hearing 
he requested before a decision review officer was scheduled for 
June 12, 2008.  The claims file reflects no evidence of the 
letter having been returned as undeliverable.  The appellant 
failed to appear for his scheduled hearing, and the claims file 
contains no evidence that the appellant requested that the 
hearing be rescheduled.  Thus, the hearing request is deemed 
withdrawn.    See 38 C.F.R. § 20.702 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the service treatment records only indicate 
wounds to the thigh and legs, as indicated in an August 1971 
rating decision.  The Board notes further, however, that a June 
1973 VA examination report notes that physical examination 
revealed a 3-inch scar on the lateral side of the left foot, and 
another small 1.5 inch scar just above the anterior surface of 
the left ankle.  The June 1973 X-ray slip reflects the typed 
entry, "right thigh, right leg, & right foot."  A handwritten 
entry in the upper right corner, however, notes the right leg, 
left thigh and foot.  The X-ray was read as having shown 
evidence of multiple small metallic fragments in the soft 
tissues.  It did not specify in which joints, so the inference is 
all of them.  Further, the June 1973 examination report did not 
note any scars on the right foot.  

Notwithstanding these objective findings, the sole diagnosis was 
residuals of a gunshot wound to the right leg and left thigh.  
The Board finds no other X-rays of the left foot in the claims 
file.  The Veteran's outpatient records note a podiatry entry 
that X-rays were ordered but no report is of record.  Although 
the 1973 examination report noted the left foot scars were 
asymptomatic, the Veteran is entitled to a determination on all 
wound residuals.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall arrange an examination of 
the Veteran by an appropriate physician to 
determine if he in fact has residuals of a left 
foot shell fragment wound, to include scars and 
retained metallic fragments.  Diagnostic tests, 
at a minimum, will include left foot X-rays.  
The claims file must be provided to the 
examiner for review as part of the examination.  
Following the examination the examiner must 
opine whether it is at least as likely as not 
that the appellant has any objective residuals 
of an in-service left foot shell fragment 
wound.  Any opinion must be fully explained and 
the rationale provided.  In preparing any 
requested opinion the examining physician must 
note the following: 

?	"It is due to" means 100 percent 
assurance of relationship.

